Case 2:20-cr-00214-DB-JCB Document 112 Filed 11/19/20 PageID.416 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


 UNITED STATES OF AMERICA,
                                                       MEMORANDUM DECISION AND
                                                       ORDER DENYING REQUEST FOR
                        Plaintiff,
                                                              BENCH TRIAL
 v.
                                                             Case No. 2:20-CR-214-DB
 LISA BRADSHAW ROWBERRY,
                                                              District Judge Dee Benson
                        Defendant.



       Before the Court is Defendant Lisa Bradshaw Rowberry’s Request for Bench Trial

wherein Defendant “waives her right to a jury trial” and asks this Court to “schedule this matter

for a bench trial.” (Dkt. 88.) The United States responds by correctly pointing out that Defendant

has failed to provide any basis, support, or relevant authority for this request. (Dkt. 90.)

       Here, Defendant’s request fails to meet the standard under Rule 23(a). For a jury trial to

be waived, Rule 23(a) requires that: “(1) the defendant waives a jury trial in writing; (2) the

government consents; and (3) the court approves.” See Fed. R. Crim. P. 23(a); see also Singer v.

United States, 380 U.S. 24, 35 (1965) (“[A] defendant cannot waive a jury trial without the

consent of the prosecutor and judge.”). Here, “[t]he United States has not, and does not intent to

consent to a bench trial.” (Dkt. 90 at 2.) Thus, the requirements of Rule 23(a) are not met.

       For the foregoing reasons, Defendant’s Motion is hereby DENIED.

               DATED this 19th day of November, 2020.

                                               BY THE COURT:



                                               Dee Benson
                                               United States District Judge
